The bridge was constructed by the Long Island Railroad Company pursuant to an order of the Transit Commission issued in accordance with section 91 of the Railroad Law. The plans were approved by the Commission. After the bridge was completed the roadway was maintained by the city of New York. (Railroad Law; Cons. Laws, ch. 49, § 93.) The bridge as constructed by the defendant-appellant was lawful. The bridge itself did not constitute an obstruction maintained by the railroad company in any public street; on the contrary, its purpose was to provide a street for the city of New York. The roadway might become dangerous if not properly maintained and illuminated by the city. The bridge structure erected in accordance with approved plans was not itself dangerous, and no negligence was shown on the part of the railroad company.
The judgment of the Appellate Division should be reversed and that of the Trial Term affirmed, with costs in the Appellate Division and in this court.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN and CROUCH, JJ., concur; HUBBS, J., not sitting.
Judgment accordingly. *Page 354